SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: oPreliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) xDefinitive Information Statement WESTSPHERE ASSET CORPORATION, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): xNo fee required oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transactioncomputed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: Not Applicable (2) Form, Schedule or Registration Statement No.:Not Applicable (3) Filing Party:Not Applicable (4) Date Filed:Not Applicable NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND MANAGEMENT INFORMATION STATEMENT WESTSPHERE ASSET CORPORATION, INC. This information is provided in connection with the Annual Meeting of the Shareholders of the Corporation to be held on March 27, 2010 at 10:30 AM at the Corporate Head Office located at 12, 3620 – 29th Street N.E. Calgary, Alberta, T1Y 5Z8 We Are Not Asking You for a Proxy and You are Requested Not To Send Us a Proxy February 12, WESTSPHERE ASSET CORPORATION, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders (the “Meeting”) of Westsphere Asset Corporation, Inc. (the “Corporation”) will be held on March 27, 2010 at 10:30 a.m. at 12, 3620 – 29th Street N.E. Calgary, Alberta, T1Y 5Z8 for the following purposes: 1. to elect six (6) members of the Board of Directors for the ensuing year; 2. to appoint qualified US Auditors for the Corporation and to authorize the Directors to fix their remuneration; 3. to appoint qualified Canadian Auditors for the Corporation and to authorize the Directors to fix their remuneration; 4 to authorize the Board of Directors to change the Corporation’s name from Westsphere Asset Corporation, Inc. to E-Debit Inc. or such other similar name approved by the Board of Directors; 5. to approve a stock option plan for the members of the Board of Directors ; 6. to transact such other business as may properly be brought before the Meeting or any adjournment thereof. Please refer to the Information Statement and related materials available at www.westsphereasset.com. DATED at Calgary, Alberta this 12h day of February 2010. BY ORDER OF THE BOARD OF DIRECTORS Douglas N. Mac Donald President and Chief Executive Officer TABLE OF CONTENTS NON-SOLICITATION OF PROXIES. 1 NON-REGISTERED HOLDERS 1 QUORUM AND VOTING SHARES 2 PRINCIPAL HOLDERS, EXECUTIVE OFFICERS AND DIRECTORS 3 PROPOSAL NUMBER ONE:ELECTION OF DIRECTORS 5 SECTION 16 OF THE SECURITIES EXCHANGE ACT COMPLIANCE. 8 COMPENSATION OF DIRECTORS AND OFFICERS 9 INTEREST OF INSIDERS IN MATERIAL TRANSACTIONS 10 PROPOSAL NUMBER TWO:APPOINTMENT OF AUDITORS 10 PROPOSAL NUMBER THREE: APPOINTMENT OF AUDITORS 10 PROPOSAL NUMBER FOUR:CORPORATE NAME CHANGE 11 PROPOSAL NUMBER FIVE:DIRECTORS STOCK OPTION PLAN 11 AVAILABILITY OF DISCLOSURE DOCUMENTS 12 SHAREHOLDER PROPOSALS 12 WESTSPHERE ASSET CORPORATION, INC. INFORMATIONSTATEMENT We Are Not Asking You for a Proxy and You are Requested Not To Send Us a Proxy NON-REGISTERED HOLDERS Only registered holders of shares of the Corporation’s common stock (the “Common Shares”) and holders of shares of the Corporation’s preferred stock (the “Preferred Shares”)or the persons they appoint as their proxies, are permitted to attend and vote at the Meeting. In many cases, Common Shares of the Corporation beneficially owned by a holder (a “Non-Registered Holder”) are registered either: (A)in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the shares, such as, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered registered retirement savings plans, registered retirement income funds and registered educational savings plans and similar plans; or (B)in the name of a clearing agency (such as The Canadian Depository for Securities Limited) of which the Intermediary is a participant. The Corporation has distributed copies of the Notice of Meeting and Notice of Internet Availability of Meeting Materials such as this Information Statement (collectively, the “Meeting Materials”) to the clearing agencies and Intermediaries for onward distribution to Non-Registered Holders. Intermediaries are required to forward Meeting Materials to Non-Registered Holders unless a Non-Registered Holder has waived the right to receive them. Very often, intermediaries will use service companies to forward the Meeting Materials to Non-Registered Holders. Should a Non-Registered Holder wish to attend and vote at the Meeting in person (or have another person attend and vote on behalf of the Non-Registered Holder), the Non-Registered Holder must obtain a proxy from their Intermediary. Non-Registered Holders should carefully follow the instructions of their Intermediaries,. 1 QUORUM AND VOTING SHARES The
